PER CURIAM.
The order here appealed, denying appellant’s claim for relief under Criminal Procedure Rule No. 1, F.S.A. ch. 924 Appendix, was entered in response to a letter which, under any reasonable interpretation, can be viewed only as an inquiry as to the manner of securing relief and not as a motion for relief.1 Accordingly, entry of the order was premature. Though not purporting to adjudicate the merits of appellant’s claim and, accordingly, not a bar to further proceedings, the premature order has apparently been viewed as conclusive of proceedings on a subsequent and ostensively sufficient motion. Upon consideration of the circumstances disclo.sed in the record the “amended order” denying relief is vacated and the cause remanded for prompt determination of the issues raised by the motion for relief under Criminal Procedure Rule No. 1 filed June 6, 1963, and pending below.
ALLEN, Acting C. J., and SHANNON and WHITE, JJ., concur.

. Although it is a well established principle that pro se motions, petitions and letters seeking relief should be accorded liberal interpretation, the principle should be applied to effect justice and afford the indigent the advantage denied him by his lack of legal training and should not be invoked to create further disadvantage.